DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.
Response to Arguments
Applicant’s arguments, see Remarks pg. 8, filed 03/15/2021, with respect to the objection to the drawings and objection to claim 1 have been fully considered and are persuasive in view of the filed amendments.  The objection to the drawings and objection to claim 1 have been withdrawn. 
The objection to claim 13 is maintained because the amendments do not address the grammatical issue in the limitation “the bottom surface is disc shape”. This limitation should be amended to read “the bottom surface is disc shaped” for grammatical purposes.
Applicant’s arguments, see Remarks pg. 9, with respect to the rejections of claims 1-2 and 4-14 under 35 U.S.C. 112(b) and the rejection of claim 1 under 35 U.S.C. 101 have been fully considered and are persuasive in view of the amendments.  The rejections of claims 1-2 and 4-15 under 35 U.S.C. 112(b) and the rejection of claim 1 under 35 U.S.C. 101 have been withdrawn. It is noted that Applicant’s amendments do not address the “substantially” limitation present in claim 15, ll. 3, and thus this ground of rejection is maintained as discussed below.
Applicant's arguments regarding the rejection of claim 1 under 35 U.S.C. 103 over Lo (WO 2018/111943) in view of Takizawa (US 8257257) have been fully considered but they are not persuasive. Applicant argues, "the Lo reference does not teach the above features 1) in which the electrode member is connected to a substrate that is disposed in a case and extends to protrude outwardly from the case and is in the shape of a wire.  In addition, Applicant also submits that the electrodes shown in the Lo reference also do not involve the above features 2) in which the electrode member is connected to the lower substrate at a side of the lower substrate opposite to the upper substrate. Applicant most respectfully submits that the electrode arrays of Lo, as seen in, e.g., FIGS. 1-3 are very different from that which is recited in independent claim 1. Additionally, Applicant also respectfully notes that the remaining references also do not fulfill these deficiencies," see Remarks pg. 10.
The Examiner respectfully disagrees. Looking to the previous Final Rejection mailed 01/15/2021, pg. 8, para. 25, it was set forth that Lo discloses a substrate member disposed in a case (substrate 36b) and an electrode member connected to the substrate member and extending to protrude outwardly from the case (para. 39, second sentence; Para. 43), with annotated Fig. 2 depicting substrate member 36b disposed within case 26 and an electrode member 16b connected to the substrate and protruding outwardly from the case. This portion of the previous Final Rejection also showed how the electrode members 16b are connected to the lower substrate opposite to the upper substrate. Clearly, the substrate 36b of annotated Fig. 2 is shown as being bent in a "U" configuration, providing an upper substrate within the case 26 with various circuitries 28, 12 embedded therein as well as a lower substrate on the outer surface of the casing 26 with electrodes 16b embedded therein. These upper and lower substrates of the "U" as shown in Fig. 2 are clearly opposite to each other.
The electrode member being in the shape of a wire was provided through modification of Lo in view of Takizawa, which rendered this limitation obvious (previous final rejection, pg. 9, para. 27). Applicant provides no further evidence of the prior art's differences with respect to the claimed 
Applicant further argues that Lo does not disclose that the battery member is disposed between the upper substrate and the lower substrate (remarks pg. 11, 2nd paragraph). Again, Applicant does not provide any evidence of this assertion, nor does Applicant argue against the Examiner's previous rejection of claim 4 which set forth that Lo discloses a battery member disposed between the upper substrate and the lower substrate and electrically connected to the upper substrate and the lower substrate (para. 38: "... the battery... integrated with or adjacent to the SoC 12 on the same side or bottom side of the flexible substrate 36b"; Fig. 2 shows Soc being between upper and lower substrates, since Lo discloses battery being integrated with SoC above, also discloses battery being between upper and lower substrate). See previous final rejection, pg. 10-11 , para. 30.
Clearly, annotated Fig. 2 shows the SoC as being between the upper and lower substrates of flexible substrate 36b. Coupled with the disclosure that the battery is integrated with or adjacent to the SoC, it is clear that the battery member would thus be disposed between the upper substrate and lower substrate. As such, this argument is not persuasive.
Applicant further argues that the ring elements of Lo are not provided on an outer surface of the case but rather an outer surface of the substrate (Remarks pg. 11). The Examiner submits that one of ordinary skill in the art would recognize that the substrate as shown in Fig. 2 is an integral component of the case 26 seeing that it is disclosed as wrapping around integral circuit components and making up a surface of the case of the device (para. 43, annotated Fig. 2 below). Clearly, the suture ring holes are provided on an outer surface of the case as taught by Lo (previous final rejection, pg. 10, para. 29) seeing that the substrate is an integral component of the case as shown in Fig. 2. Nevertheless, a new 
Finally, Applicant argues that Lo does not disclose that the substrate member has a cross-sectional shape of U, and the electrode being accommodated in an inner space of the substrate member. Looking to the evidence cited above, this conclusion is clearly erroneous.  Annotated Fig. 2 of Lo clearly depicts the substrate 36b with a U shape and accommodating electrode members 16b within an inner space. Para. 43 of Lo even explicitly discloses, "As shown in FIG. 2, the flexible substrate 36b is folded over (in a U-shape) to wrap around below the SoC 12 and components 14b, and has an embedded array of electrodes 16b directed downward from the device". As such, this argument is not persuasive.
Claim Objections
Claim 13 is objected to because of the following informalities:  grammar. The claim currently reads, “the flat bottom surface is disc shape” and should be amended to read, “the flat bottom surface is disc shaped”.  Appropriate correction is required.
Notice to Applicant Regarding Claim Interpretation
The terms “for”, “adapted to”, “configured to”, and other functional language in the claim(s) may be interpreted as intended use of the invention.  Intended use/functional language does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (see MPEP 2114(II): “‘[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the claim recites, “electrode member formed to protrude from said flat bottom surface substantially parallel to said electrode member”, respectively. The term "substantially" in claims 15 is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In fact, the term “substantially” does not appear at all throughout the entirety of the instant specification, and as such is not set forth by Applicant to have definite meaning. For examination purposes, these claims have been interpreted without this limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (WO 2018/111943) (hereinafter Lo) in view of Takizawa et al. (US Patent 8257257) (hereinafter Takizawa).
[AltContent: textbox (Annotated Fig. 2)]
    PNG
    media_image1.png
    423
    804
    media_image1.png
    Greyscale
Regarding claim 1, Lo discloses a stimulator for a digestive organ (Front Page; Fig. 2), the stimulator comprising: a case (Fig. 2, capsule 26); a substrate member disposed in the case (substrate 36b); and an electrode member connected to the substrate member and extending to protrude outwardly from the case (Para. 39, second sentence: “Substrate 36b comprising an electrode array 16b is provided for delivering GI stimulation”; Para. 43: “the flexible substrate 36b is folded over… and has an embedded array of electrodes 16b directed downward from the device). Although Fig. 2 does not explicitly label electrodes 16b, the Examiner submits that the evidence of para. 39 and para. 43’s disclosure points to the electrodes being the two rectangular portions with diagonal lines embedded within the substrate 36b at the bottom of the case 26. Further evidence for this is shown in provisional application 62/433,122 for which Lo claims priority to (Fig. 2, which explicitly labels these portions as being “flexible electrodes”). The Examiner has provided annotated Fig. 2 below to explicitly label the electrode members 16b of Lo in Fig. 2.

Lo further discloses wherein the electrode member is configured to provide an electrical stimulation in a state of being inserted and fixed at a predetermined location within a digestive organ (Abstract, ll. 3-4: “providing electrical stimulation to the part of the bowel”; Para. 11, last sentence: “the miniature device can be implanted permanently”), said stimulator including at least one fixing element for fixing the stimulator at the predetermined location within the digestive organ (Fig. 4A, suture holes 52; Para. 48, third sentence: “Suture holes 52 may be provided through the substrate… to allow clinicians purchase for anchoring the device inside the GI tract… through a buckle”), wherein the substrate member comprises: an upper substrate (Fig. 2, upper portion of substrate 36b holding SoC 12, pads 34): and a lower substrate having a region separated from the upper substrate (Fig. 2, lower portion of substrate 36b holding electrodes 16b), and wherein the electrode member is connected to the lower substrate at a side of the lower substrate opposite to the upper substrate (electrodes 16b are connected to lower substrate opposite to upper substrate), and the stimulator further comprising: a battery member disposed between the upper substrate and the lower substrate and electrically connected to the upper substrate and the lower substrate (para. 38: "... the battery... integrated with or adjacent to the SoC 12 on the same side or bottom side of the flexible substrate 36b"; Fig. 2 shows Soc being between upper and lower substrates, since Lo discloses battery being integrated with SoC above, also discloses battery being between upper and lower substrate).
Lo does not disclose that the electrode member has a shape of a wire. Takizawa, however, teaches an electrode member with a flexible wire (Fig. 1, wire 7 and electrode 6) which provides more accurate contact between the electrodes and body tissue via elastic deformation of the flexible wire (Col. 2, ll. 64-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Lo’s electrode member to have a shape of a wire in order to provide more accurate contact between the electrode and body tissue via elastic deformation of the wire, as taught by Takizawa.
Regarding the limitation, “said stimulator… is minimally invasively inserted into a digestive organ using an endoscope”, the Examiner submits that this limitation is an intended use of the stimulator. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (see MPEP 2114(II): “‘[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”). Seeing that this limitation does not result in a structural difference between the claimed invention and the prior art, and seeing that Lo in view of Takizawa provides all the structural limitations of claim 1, the Examiner submits that the stimulator of Lo in view of Takizawa would be capable of being minimally invasively inserted into a digestive organ using an endoscope.
Regarding claim 2, Lo discloses that at least two ring elements are provided on an outer surface of the case, and wherein the case is fixed in the digestive organ by a suture (Fig. 4A, suture holes 52 look like rings; Para. 48, third sentence: “Suture holes 52 may be provided through the substrate… to allow clinicians purchase for anchoring the device inside the GI tract… through a buckle”). The limitation of “the case is fixed in the digestive organ by an endoscopic clip or an endoscopic suture” is being treated as an intended use of the case. Although Lo does not explicitly disclose fixing the case using an “endoscopic suture”, the disclosure of fixing the device using suture holes provides capability for the device to be fixed using endoscopic sutures. 
Regarding claim 5, Lo discloses that the substrate member has a cross-sectional shape of "U," (Para. 43) and the electrode member is accommodated in an inner space of the substrate member (Fig. 2 shows electrodes 16b accommodated within substrate 36b).
Regarding claim 6, Lo discloses an electrical stimulation provided by the electrode member is controlled by an external control device (Para. 42, second sentence: “The implantable coils 40 are preferably configured to couple an external device or controller (not shown) via a wireless inductive coupling such that one or more of power and commands may be transmitted to/from the external device to apply a stimulus voltage at a treatment location in a body tissue”).
Regarding claim 7, Lo discloses a wireless communicator configured to transmit and receive a signal to and from the external control device (Fig. 2, implantable coils 40; Para. 42, second sentence: “The implantable coils 40 are preferably configured to couple an external device or controller (not shown)”); and a controller configured to control current flowing in the electrode member based on a signal received by the external control device (Fig. 2, SoC 12; Para. 47: “One or more of the SoC and active/passive components comprise application programming and a processor for activating the electrode array according to a stimulation waveform”), wherein the wireless communicator and the controller are disposed on the upper substrate (Fig. 2, coil 40 is disposed on upper surface of upper substrate, while SoC 12 is disposed on lower surface of upper substrate), and wherein the controller is configured to control on/off (Para. 47: “… activating the electrode array according to a stimulation waveform”), a pulse frequency (Para. 50) or a pulse width (Para. 52 discusses ranges of pulse widths to be set) of the current flowing through the electrode member.
Regarding claim 8, Lo in view of Takizawa does not explicitly teach that the electrode member is formed to protrude by a length of 1 mm to 3 mm outwardly from a surface of the case. Takizawa does disclose, however, that the length of the flexible wires may be changed in order to compensate for 
One of ordinary skill in the art at the time of the invention would have found it obvious to engage in routine experimentation to discover the optimal electrode member length of 1 mm to 3 mm outwardly from a surface of the case in order to compensate for changes in the shape of the organ being treated, as suggested by Takizawa. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 9, Lo discloses that the case has a disc shape (Fig. 2, capsule 26 has a disc shape).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lo in view of Takizawa, further in view of Gifford, III et al. (US 2017/0361090) (hereinafter Gifford).
Regarding claim 2, Gifford teaches a temporarily implantable GI sensor and stimulator (Abstract) with multiple fixation means for attachment to the wall of the GI tract, including by providing loops or openings in the housing configured to receive sutures, staples, rivets, or the like (Para. 37, last 2 sentences). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Lo in view of Takizawa to include further ring elements (i.e., the taught loops or opening in the housing) provided on an outer surface of the case, and wherein the case is fixed in the digestive organ by an endoscopic clip or an endoscopic suture. Making this modification would be useful for providing additional fixation means on the device for fixing the device to the wall of the GI tract, as taught by Gifford.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lo in view of Takizawa, further in view of Colliou et al. (US PGPUB 2008/0065169) (hereinafter Colliou).
Regarding claim 10, Lo in view of Takizawa does not teach that the case includes an endoscope connector for connection to an endoscope. Colliou, however, teaches a housing which includes a connector which can be held or released by an endoscopic connector tool (Para. 25, fourth sentence). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Lo in view of Takizawa such that the case includes an endoscope connector for connection to an endoscope. Making this modification would be useful for providing a housing which can be held or released by an endoscopic connector tool, as taught by Colliou).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lo in view of Takizawa in view of Colliou, further in view of Costello (US PGPUB 2013/0053941).
Regarding claim 11, Lo in view of Takizawa in view of Colliou does not teach that said endoscope connector includes a connection element with a shape of a ring or tongs. Costello, however, teaching a stent with a grasping loop (Fig. 2, grasping loop 106,106a) which is attached to an endoscope in order to retrieve the stent from the patient. Although Costello is not directed towards an implantable digestive stimulator, one of ordinary skill in the art would recognize the utility of this teaching in retrieving implanted device from patients.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Lo in view of Takizawa in view of Colliou such that said endoscope connector includes a connection element with a shape of a ring (i.e. the grasping loop). Making this modification would be useful for providing a grasping loop which can be attached to an endoscope for retrieval of the implanted device from a patient, as taught by Costello.
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lo in view of Takizawa, further in view of Gefen et al. (US PGPUB 2011/0172736) (hereinafter Gefen).
Regarding claim 12, Lo discloses that the electrode member is formed to protrude outwardly through a bottom surface of the case (Fig. 2, electrode 16b protrudes through surface of case 26; rd line on: “… providing electrical stimulation to the part of the bowel going through surgery… providing stimulation on a treatment location of the GI tract”, since the device is disclosed as being implanted in these locations, and stimulation is provided to these locations, it would follow that the bottom portion of case 26 with electrodes 16b in Fig. 2 are resting upon the surface of the digestive organ [i.e. bowel, other GI tract organs] being stimulated when implanted). Furthermore, the device is capable of resting upon a surface of a digestive organ since the structural requirements for meeting this function (i.e. the case) are present in Lo.
Lo in view of Takizawa does not teach the electrode member penetrating into said digestive organ. Gefen, however, teaches that a system comprising penetrating electrodes typically reduces the amount of power required to stimulate the tissue, facilitates specific sensing and enhancing specific stimulation of a target neuron in the tissue by directly contacting selective areas with the electrodes (Para. 237). Gefen further teaches that the electrodes penetrate perpendicularly (Fig. 7, electrodes 1064 penetrating perpendicularly into retina 6). Gefen also teaches using penetrating electrodes to stimulate digestive organs such as the liver or pancreas to enable specific and more effective stimulation of these area (Para. 238).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Lo in view of Takizawa such that the electrode member penetrates into said digestive organ in view of the advantages taught by Gefen as evidenced above. 
Regarding claim 13, Lo discloses that the flat bottom surface is disc shaped (Fig. 2, case 26 is disc shaped with a flat bottom surface holding substrate 36b and electrodes 16b).
Regarding claim 14, Lo discloses that the case has a disc shape (Fig. 2, case 26 is disc shaped).
Regarding claim 15, Lo discloses at least one additional electrode member formed to protrude from said bottom surface parallel to said electrode member (Fig. 2 shows multiple electrodes 16b which protrude from flat bottom of case 26 parallel to each other).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Imran et al. (US PGPUB 2009/0149910) discloses a gastric treatment/diagnosis device and attachment device and method (Front Page);
Sharma et al. (US PGPUB 2011/0295335) discloses device and treatments for electrical stimulation of biological systems, including the digestive system (Front Page).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/A.A.G./
Anant A GuptaExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Friday, July 2, 2021